Citation Nr: 0533620	
Decision Date: 12/13/05    Archive Date: 12/30/05	

DOCKET NO.  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Ormond, Counsel


INTRODUCTION

The veteran had active service from November 1982 to November 
1986.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

At the hearing on appeal held in August 2005, the veteran 
testified that he made multiple parachute jumps during his 
tour of active duty.  Evidence contained in the claims folder 
indicates the veteran did have problems of an unspecified 
nature affecting the lower extremities during service.  It 
was also pointed out at the hearing on appeal that the 
veteran has not been afforded a VA examination with a  nexus 
opinion in connection with his claim.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).

After all development is completed pursuant to this remand, 
the veteran should be afforded an appropriate supplemental 
statement of the case and be afforded an opportunity to 
respond.  



	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

